IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00215-CV
 
In the
Estate of Helen D. Wallace, Deceased
 
 

From the County Court at Law No.
1
Johnson County, Texas
Trial Court No. P200819721
 

ORDER





 
            Theresa Isenberger and Mary Moriset
filed an original petition for the construction of a will that was admitted to
probate on December 18, 2008.  The independent executor, Robert Semple, filed
an answer and the Attorney General for the State of Texas intervened.  Semple
and the Attorney General filed a joint plea to the jurisdiction.  The trial
court granted the joint plea and dismissed the suit.  Isenberger and Moriset
appealed.
            In their docketing statement,
Isenberger and Moriset suggested that the appeal should be referred to
mediation.  The Court agreed and abated the appeal for mediation on July 22, 2009.  The parties were given ten days to object to the order.  The  Attorney
General filed an objection.  The Court has been informed that Semple also
objected, but no formal objection by Semple was filed with the Court. 
Isenberger and Moriset did not respond to the objection but by letter asked for
guidance from this Court.  The Court has been considering the objection filed
and the request for guidance.
            Isenberger and Moriset have now filed
a Motion for Order of Mediation or to Lift Court Ordered Stay.  In the motion,
Isenberger and Moriset do not take a position on their view of the preferable
course of action.  They note that both Semple and the Attorney General objected
to the referral and ask only that this Court order the case to mediation or
lift the stay.  Therefore, we reinstate the appeal, sustain the Attorney
General’s objection to the referral to mediation, and order that the appeal
proceed as if the reporter’s record and clerk’s record were filed as of the
date of this order.  Accordingly, Isenberger and Moriset’s brief on the merits
is due 30 days from the date of this order.
 
                                                                        PER
CURIAM           
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
reinstated
Objection
sustained
Order
issued and filed November 10, 2009